Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Applicant’s election without traverse of Group I and species A in response/amendment is acknowledged. The requirement is still deemed proper and is therefore made FINAL.  


          Information Disclosure Statement 
The prior art documents submitted by Applicant(s) in the information Disclosure Statement(s) have all been considered and made of record (note the attached copy of form(s) PTO-1449). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  
Claim 12 is indefinite for respectively reciting wherein the fiber telescope is to de- magnify the laser output in order to decrease a spot size and increase a numerical 
Claim 14 is indefinite for respectively reciting wherein the fiber telescope is to shift an image plane relative to a caustic waist of the laser output in association with achieving imperfect imaging since it is not clear how and/or using what element(s) (such lenses?) in order to shift an image plane relative to a caustic waist of the laser output in association with achieving imperfect imaging, thus making the scope of the claims indefinite.

Claim Objection
Claim 11 is objected because of the following informality:
The term “an NA” should be corrected/revised to “a NA”.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 and 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Lindlein”; Norbert et al. US 20080219620 A1.
Regarding claims 1, Lindlein teaches an optical fiber device (see figs. 13-15, also figs 1-15) comprising: 
an optical waveguide to guide a laser output from a first end of the optical waveguide to a second end of the optical waveguide (clearly shown in at least fig. 15 with optical waveguide/fiber1501 including graded index lenses); and a fiber telescope (i.e., 1502, 1503) optically coupled to the second end of the optical waveguide 1501 to 
the fiber telescope comprising: a first graded-index optical element 1502, a first facet of the first graded-index optical element being fused to the second end of the optical waveguide 1501 (pa. 0055, 0058, 0061); and a second graded-index optical element 1503 (pa. 0055, 0058, 0061); a first facet of the second graded-index optical element 1503 being abutted to a second facet of the first graded-index optical element 1502 (see fig. 15).  
	However, Lindlein is silent on the above first and second graded-index (GRIN) optical elements (which are abutted against each other) are fused/spliced to each other. Nonetheless, Lindlein states that fusion/splicing can be applied between a fiber and a  GRIN leans and a GRIN lens to e glass rod (see parag. 0061, 0058) . Considering that a GRIN lens is normally in rod shaped and glass material, then it it would have been obvious to an ordinary artisan skilled in the art when the invention was made to fuse the GRIN lense faces to each other to provide desired beam expansion through the fiber telescope. 
2. (Original) The optical fiber device of claim 1, wherein a total length of the first graded-index optical element and the second graded-index optical element is greater than one- quarter pitch (see at least pa. 0060).  
3. (Original) The optical fiber device of claim 1, wherein the first graded-index optical element and the second graded-index optical element have approximately parabolic refractive-index profiles (see at least figs. 10a,b,c and parag. 0047-0048 and the table).  

5. (Original) The optical fiber device of claim 1, further comprising an “endcap” fused to a second facet of the second graded-index optical element (see fig. 15).  
6. (Original) The optical fiber device of claim 1, wherein the laser output is provided by a single module laser ( see at least parag. 0069, wherein the input beam to the waveguide is through a laser module having a Gaussian shape, see parag. 0022) .  
7. (Original) The optical fiber device of claim 1, wherein the fiber telescope is to de- magnify the laser output in order to decrease a spot size (shown in at least fig. 4, 6 and 9; and at least pa. 0035) and increase a numerical aperture at an exit facet of the optical fiber device (see at least figs. 15 and 11 in which the beam expands by an increase in a numerical aperture at the exit facet of the optical fiber device).  
Regarding claims 8-9, Lindlein further teaches that the focal lengths of the first graded-index optical element and the second graded-index optical element are selected to cause a numerical aperture of a single module laser (see at least fig. 15 and 0069 which is matched through a laser source stated above at least parag. 0069).  However, Lindlein does not teach that such matching matches a NA of an engine including a plurality of laser modules.  Nonetheless, such limitation as using multiple layers have to have numerical apertures that are compatable with that of the fiber telescope similar to that of a single laser module source and that plurality of laser modules are not germane to the invention and is such plurality of laser sources is extremely conventional (i.e., see US 20190094469 A1) to provide desired beam quality adjustment.   

10. (Original) The optical fiber device of claim 1, wherein the fiber telescope is to magnify the laser output in order to increase a spot size and decrease a numerical aperture at an exit facet of the optical fiber device (see pa. 0069).  
Regarding claim 11, wherein focal lengths of the first graded-index optical element and the second graded-index optical element are selected to cause a numerical aperture (NA) of an engine including a plurality of laser modules to match an NA of a single laser module (See analogous arguments presented in rejection of claims 8-9 is applicable in rejection of lcai9m 11).  
12. (Original) The optical fiber device of claim 1, wherein at least one of the first graded-index optical element and the second graded-index optical element is a non-quarter pitch graded-index lens (pa. 0060).  
13. (Original) The optical fiber device of claim 12, wherein the first graded-index optical element and the second graded-index optical element have a same diameter and a same graded-index profile and are formed of a monolithic piece of graded-index material (see fig. 15 and at least pa. 0069).  
14. (Original) The optical fiber device of claim 1, wherein the fiber telescope is to shift an image plane relative to a caustic waist of the laser output in association with achieving imperfect imaging (see at least fig. 15, as the image plane being shifted through the phase plate and the filtering, see fig. 15 and at least pa. 0048-0049, 0069).  
15. (Original) The optical fiber device of claim 1, wherein focal lengths of the first graded-index optical element and the second graded-index optical element are selected 
16. (Original) The optical fiber device of claim 1, wherein the modification includes at least one of -4-PATENTU.S. Patent Application No. 16/588,838Attorney Docket No. 0100-0201a magnification of the laser output, a demagnification of the laser output, a shifting of an image plane relative to a caustic waist of the laser output, or beam shaping of the laser output (see at least pa. 0068-0069).

Note that the arguments presented in rejection of claims 1-16.above,
      is incorporated in rejection of claims25- 30, as follows:
Regarding claim 25 Lindlein teaches an optical fiber device (see figs. 13-15, also figs 1-15) comprising:
 an optical waveguide to guide a laser output from a first end of the optical waveguide to a second end of the optical waveguide(clearly shown in at least fig. 15 with optical waveguide/fiber1501 including graded index lenses); and a fiber telescope  optically coupled to the second end of the optical waveguide 1501 to modify the laser output (see at least parag. 0069, wherein the input beam to the waveguide is through a laser such as having a Gaussian shape, see parag. 0022), 
wherein the fiber telescope comprises at least one graded-index optical element 1502, wherein a total length of the at least one graded-index optical element is greater than one-quarter pitch (see at least pa. 0060), and wherein a facet of the at least one graded-index optical element is fused to the second end of the optical waveguide (pa. 0055, 0058, 0061).  
Lindlein does not explicitly state that the splicing the above optical elements is fusing.  It is obvious/well-known to those of ordinary skill in the art when the invention was made that fusion is/known as splicing of two optical elements to a means of attaching//fusing to each other to achieve a predicted/desired optical output.   
	  Regarding claim 26, Lindlein further teaches wherein the at least one graded- index optical element includes a first graded-index optical element and a second graded-index optical element, wherein a first facet of the first graded-index optical element is the facet that is fused to the second end of the optical waveguide, and wherein a first facet of the second graded-index optical element is abutted to a second facet of the first graded-index optical element (see fig. 15 and pa. 0055, 0058, 0061);.  However, Lindlein is silent on the above first and second graded-index (GRIN) optical elements (which are abutted against each other) are fused/spliced to each other. Nonetheless, Lindlein states that fusion/splicing can be applied between a fiber and a  GRIN leans and a GRIN lens to e glass rod (see parag. 0061, 0058) . Considering that a GRIN lens is normally in rod shaped and glass material, then it it would have been obvious to an ordinary artisan skilled in the art when the invention was made to fuse the GRIN lense faces to each other to provide desired beam expansion through the fiber telescope. 
27. (Original) The optical fiber device of claim 25, wherein a length of at least one of the first graded-index optical element or the second graded-index optical element is one-quarter pitch (see pa. 0068).    
28. (Original) The optical fiber device of claim 25, wherein a length of at least one of the first graded-index optical element or the second graded-index optical element is greater than or less than on one-quarter pitch (see at least pa. 0060).  
.  

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over “Lindlein”; Norbert et al. US 20080219620 A1, as applied in rejection of claims 25-29, and further in view of Bhagavatula, Venkata A. et al., US 20030165292 A1. 
Regarding claim 30, however, Lindlein does not teach wherein the at least one graded- index optical element includes a graded-index element in which a graded-index profile varies as a function of position along a fiber axis. Such limitation is taught by Bhagavatula.  Bhagavatula teaches a beam altering fiber lens including fused graded index lenses with optical waveguide that at least one graded- index optical element includes a graded-index element in which a graded-index profile varies as a function of position along a fiber axis (see pa. 0102, 0069).  Thus it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify Lindlein’s graded index lens with that of Bhagavatula to modify the laser output beam to achieve a desired output beam profile. 
 

Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:


US 20150160468 A1
US 20090323076 A1
US 20040175073 A1
US 20020150333 A1
US 20180329156 A1
US 20160202430 A1
US 20160202422 A1
US 20140185986 A1
US 20130287342 A1
US 20130148925 A1
US 20050220401 A1
US 20040240786 A1
US 20030165292 A1
US 20030165291 A1
US 20020146202 A1

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KAVEH C KIANNI/Primary Examiner, Art Unit 2883